Citation Nr: 1116290	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of left knee anterior cruciate ligament (ACL) reconstruction.

2.  Entitlement to a temporary total disability rating, pursuant to 38 C.F.R. § 4.30, prior to April 7, 2005.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with sleep disorder.

4.  Entitlement to an initial, compensable rating for sexual dysfunction.

5.  Entitlement to service connection for right knee ACL tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the Muskogee, Oklahoma, RO granted service connection and assigned an initial, 10 percent rating for left knee, status, post ACL repair, effective July 12, 2004.  In September 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and in February 2006, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

This appeal also arose from a January 2006 rating decision in which the RO granted a temporary evaluation of 100 percent based on surgical treatment necessitating convalescence, from April 7, 2005 to May 31, 2005.  In April 2006, the Veteran filed an NOD, requesting a temporary evaluation prior to April 7, 2005.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his residuals of left knee ACL reconstruction, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Roanoke, Virginia, which has certified the appeal to the Board.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A March 2010 letter informed him that his hearing was scheduled for May 2010.  However, in correspondence received in May 2010, the Veteran cancelled his hearing request, requesting a Board hearing in Washington, D.C.  A July 2010 letter informed him that his hearing was scheduled at the Board in Washington, D.C. for September 2010.  However, in correspondence received in September 2010, the Veteran cancelled his hearing request, requesting a new hearing be rescheduled.

The Veteran's hearing was rescheduled in March 2011, and the Veteran was informed by a letter dated in December 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The Board's decision addressing the claims for an initial rating in excess of 70 percent for PTSD with sleep disorder, for an initial, compensable rating for sexual dysfunction, and for service connection for right knee ACL tear are set forth below.  The claim for an initial rating in excess of 10 percent for residuals of left knee ACL reconstruction, as well as the claim for a temporary total disability rating, pursuant to 38 C.F.R. § 4.30, prior to April 7, 2005-which the Veteran has completed the first of two actions required to place this matter in appellate status-are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC, in Washington, D.C.  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw from appeal claims for an initial rating in excess of 70 percent for PTSD with sleep disorder, for an initial, compensable rating for sexual dysfunction, and for service connection for right knee ACL tear.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the claims for increased ratings for an initial rating in excess of 70 percent for PTSD with sleep disorder, for an initial, compensable rating for sexual dysfunction, and for service connection for right knee ACL tear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn from appeal the matters of an initial rating in excess of 70 percent for PTSD with sleep disorder, an initial, compensable rating for sexual dysfunction, and service connection for right knee ACL tear appeal.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they must be dismissed.


ORDER

The appeal as to the claim for an initial rating in excess of 70 percent for PTSD with sleep disorder is dismissed.

The appeal as to the claim for an initial, compensable rating for sexual dysfunction is dismissed.

The appeal as to the claim for service connection for right knee ACL tear is dismissed.


REMAND

As indicated in the introduction, above, the claims file reflects that the Veteran has filed a timely NOD with the January 2006 rating decision regarding a temporary total disability rating, pursuant to 38 C.F.R. § 4.30, prior to April 7, 2005.

By filing a timely NOD regarding a temporary total disability rating, pursuant to 38 C.F.R. § 4.30, prior to April 7, 2005, as noted above, the Veteran has initiated appellate review on this issue.  38 C.F.R. § 20.302(a) (2010).  However, the RO has yet to issue a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, the claim for a temporary total disability rating, pursuant to 38 C.F.R. § 4.30, prior to April 7, 2005, must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Regarding the claim for an initial rating in excess of 10 percent for residuals of left knee ACL reconstruction, the Board notes that, because the action requested on appeal could result in a temporary total evaluation earlier than April 7, 2005, which, in turn, could affect the claim for an increased initial rating for residuals of left knee ACL reconstruction, the Board finds that the claim for a higher initial rating for residuals of left knee ACL reconstruction is inextricably intertwined with the claim for a temporary total evaluation earlier than April 7, 2005, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

On remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VAMC in Richmond, Virginia and the VA outpatient clinic in Fredericksburg, Virginia, dated through January 26, 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding records of VA treatment and/or evaluation of the Veteran since January 26, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for an initial rating in excess of 10 percent for residuals of left knee ACL reconstruction.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for an initial rating in excess of 10 percent for residuals of ACL reconstruction should include consideration of whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited to above) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC addressing the claim for a temporary total disability rating, pursuant to 38 C.F.R. § 4.30, prior to April 7, 2005.  The RO should also furnish a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for submitting a perfected appeal on this issue.

2.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-specifically, that noted above-a timely appeal must be perfected (here, within 60 days of the issuance of the SOC).

3.  The RO should obtain from the Richmond VAMC and Fredericksburg VA outpatient clinic all outstanding pertinent records of evaluation and/or treatment of the Veteran, since January 26, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for an initial rating in excess of 10 percent for residuals of left knee ACL reconstruction.

The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for an initial rating in excess of 10 percent for residuals of left knee ACL reconstruction, in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


